Per Curiam.

Plaintiff was playing golf at the Elmwood Country Club in a foursome with defendant and two others and was struck by a golf ball hit by defendant. Defendant’s liability is predicated on his failure to shout ‘" fore ” before hitting the golf ball. Plaintiff assumed the risk inherent in playing golf. Well *142aware of this he testified ‘ ‘ no one can tell with certainty when he hits a hall where it is going ’ Since plaintiff himself saw defendant “ about to swing” and actually saw him take the swing, defendant’s shouting “ fore ” could have made no difference.
The judgment should be reversed, with costs, and complaint dismissed, with costs.
Hofstadter, Aurelio and Tilzer, JJ., concur.
Judgment reversed, etc.